Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 12, 2018

                                       No. 04-18-00198-CR

                                     Boyce C. ATKINSON,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                        From the County Court, Gillespie County, Texas
                                  Trial Court No. CC 17615
                           Honorable Mark Stroeher, Judge Presiding


                                         ORDER
        The clerk’s record was due May 29, 2018, but was not filed. The clerk has filed a
notification of late record stating the record was not filed because appellant has not paid or made
arrangements to pay the clerk’s fee to prepare the record and appellant is not entitled to the
record without paying the fee.

       We order appellant Boyce C. Atkinson to provide written proof to this court on or before
June22, 2018 that either (1) the clerk’s fee has been paid or arrangements satisfactory to the clerk
have been made to pay the clerk’s fee; or (2) appellant is entitled to the clerk’s record without
prepayment of the clerk’s fee. See Tex. R. App. P. 20.2, 35.3(a). If appellant fails to file such
proof within the time provided, this appeal will be dismissed for want of prosecution. See Tex. R.
App. P. 37.3(b).

                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of June, 2018.

                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court